DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 1/25/2021, has been entered and made of record. Claims 5-8 are pending in the application.

2.	Applicant’s amendments to the specification have overcome all objections to the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with George Wang on April 13, 2021. The application has been amended as follows: 

In the claims, 



. (Canceled).

5. 	(Currently Amended) A high scanning frequency CMOS-TDI image sensor, comprising:
a plurality of cascaded pixelspixel of the plurality of cascaded pixels: 
an input end;
an output end;
a photodiode[[,]] comprising an anode and a cathode; 
an operational amplifier[[,]] comprising a negative input end, a positive input end, and an output end; 
a first integration capacitor (C1) and a second integration capacitor the first integration capacitor and the second integration capacitor having equal capacitance and each comprising a first electrode and a second electrode; 
an offset voltage removing capacitor (C3)[[,]] comprising a first electrode and a second electrode; and 
a plurality of switches (S1-S10) controlled by a plurality of clocks, each switch of the plurality of switches comprising a first end and a second end;
wherein the anodeis connected to a zero-voltage ground wire and the cathodeis connected to an the first end ofa first switch (S9) of the plurality of switches,the second end of the first switch is connected to a reference voltage (Vref),[[;]] the first electrode of the offset voltage removing capacitor is connected to the cathodesecond electrodeof the offset voltage removing capacitor is connected to the negative input end, a second switch (S10) of the plurality of switchesis connected between the negative input endthe output end of the operational amplifier in series, the positive input endis connected to the reference voltage, the first electrode of the first integration capacitor is connected to the first end ofa third switch (S1) of the plurality of switchesthe first end of a fourth switch (S3) of the plurality of switches, the second end of the third switchis connected to the reference voltage, the second end of the fourth switchis connected to the cathode, the second electrodefirst integration capacitoris connected tothe first end ofa fifth switch (S2) of the plurality of switchesthe first end of a sixth switch (S4) of the plurality of switches, the second end of the fifth switch is connected tothe input end of the pixel, the second end of the sixth switchis connected tothe output end of the pixel, the first electrode of the second integration capacitor is connected tothe first endof a seventh switch (S5) of the plurality of switchesthe first end of an eighth switch (S7) of the plurality of switches, the second end of the seventh switchis connected to the reference voltage, the second end of the eighth switchis connected to the cathode, the first electrode of the second integration capacitoris connected tothe first end ofa ninth switch (S6) of the plurality of switchesthe first end of a tenth switch (S8) of the plurality of switches, the second end of the ninth switchis connected tothe input end of the pixel, and the second end of the tenth switchis connected tothe output end of the pixel[[s]]; 
wherein
the plurality of cascaded pixels comprises N pixels, where N is an integer > 2; 
the input end of each of a second pixel (pixel 2) through an Nth pixel of the plurality of cascaded pixels is connected to the output end of an immediately-preceding adjacent pixel of the plurality of cascaded pixels; 
the input end of a first pixel (pixel 1) of the plurality of cascaded pixels is connected to the reference voltage; and 
the output end of the operational amplifier of an Nth pixel of the plurality of cascaded pixels is a readout end for the plurality of cascaded pixels and is connected to a column-parallel analog-to-digital converter through a readout switch


.	(Currently Amended) The high scanning frequency CMOS-TDI image sensor according to claim[[ 1]]- 5, 
wherein:
	the first switch and the second switch are controlled by a first clock (rst) of the plurality of clocks;
thethird switch and the fifth switch are controlled by a second clock (clkl’) of the plurality of clocks[[,]]; 
thefourth switch and the sixth switch are controlled by a third clock (clk2) of the plurality of clocks[[,]];
theseventh switch and the ninth switch are controlled by a fourth clock (clk2’) of the plurality of clocks[[,]]; 
theeighth switch and the tenth switch are controlled by a fifth clock (clkl) of the plurality of clocks
the readout switch is controlled by a sixth clock (Read)
each pixel of the plurality of cascaded pixelssamples a signal at the first input end of the pixel,adds the sampled at the first input end of the pixel to a photocurrent integration signalof the photodiode generated during an exposure periodthe pixel to yield an accumulation value, and outputs the accumulation value
	            
                
                    
                        V
                    
                    
                        i
                        n
                        t
                    
                
                =
                
                    
                        V
                    
                    
                        r
                        e
                        f
                    
                
                +
                
                    
                        V
                    
                    
                        0
                    
                
                +
                 
                
                    
                        
                            
                                ∫
                                
                                    0
                                
                                
                                    
                                        
                                            T
                                        
                                        
                                            i
                                            n
                                            t
                                        
                                    
                                
                            
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        h
                                    
                                
                                 
                                d
                                t
                            
                        
                    
                    
                        C
                        1
                    
                
            
        



7. 	(Currently Amended) The high scanning frequency CMOS-TDI image sensor according to claim[[ 1]]- 6, wherein
in an initializing state, when the first clock, second clock, and fourth clock are high and the third clock and the fifth clock are low,the voltage at the input end and the voltage at the output end of each pixel of the plurality of cascaded pixels are both the reference voltage; 
after the initializing state, each pixel of the plurality of cascaded pixels is subject to a first exposure period when the second clock and the fifth clock are high and the first clock, third clock, and fourth clock are low, the first integration capacitorpixel of the plurality of cascaded pixelssthe voltage at the input end of the pixel, and simultaneously with the collection of the first integration capacitor, the second integration capacitors a photocurrent signal of the photodiode; 
after the first exposure period, each pixel of the plurality of cascaded pixels is  reset, when the first clock is high and the second clock, third clock, fourth clock, and fifth clock are low;
after reset, each pixel of the plurality of cascaded pixelsis subject to a second exposure period when the third clock and fifth clock are high and the second clock and the fifth clock are low, the second integration capacitorthe second pixel through the Nth pixel sa voltage at the output end of an immediately-preceding pixel, and simultaneously with the collection of the second capacitor, the first integration capacitorof each pixel of the plurality of cascaded pixels integrates a photocurrent signal of the photodiode; 
th exposure period,the voltage at the output end of the Nth pixel



N times integration accumulation[[,]]; and
the column-parallel analog-to-digital converter outputs the voltage at the output end of the Nth pixel after the Nth exposure period when the sixth clock is high.

8.	(Currently Amended) The high scanning frequency CMOS-TDI image sensor according to claim[[ 1]] 5, 
wherein  in each pixel of the plurality of cascaded pixels:
 is a square with a central distance[[,]];
 a circuitry regioncomprising the operational amplifier, the plurality of switches and the first and second integration capacitors,is disposed immediately, laterally adjacent to the photosensitive region;and 
wherein:
pixels of the plurality of cascaded pixels of an odd column are not immediately, laterally adjacent to pixels of the plurality of cascaded pixels of an even column; 
the pixels of the even column are entirely located vertically below the pixels of the odd column; and  
the photosensitive regions of the pixels of the even columnare aligned with the circuitry regions of the pixels of the odd column[[;]], except for a first column where the photosensitive regions of the pixels of the odd columnare aligned with the circuitry regions of the pixels of the even column

Allowable Subject Matter
Claims 5-8 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to claim 5, the Examiner has been unable to find a CMOS-TDI image sensor having the structural components and connection recited in the claim. Claims 6-8 are allowed because they depend on claim 5. As discussed in the Office action dated June 12, 2017, Pain et al. and Wang et al. (cited in the 6/12 action) disclose examples of MOS-based TDI image sensors but with pixel and readout structures different than claimed. Brown et al. (US 2013/0194445) and Schrey et al. (US 2009/0009645) disclose additional examples of a solid-state TDI image sensor but, again, with a pixel and readout structure different than the instant claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art is considered pertinent to applicant's disclosure: Tumer et al. (US # 8,120,683) and Harwit et al. (US # 7,796,174) disclose examples of a TDI image sensor having staggered pixel and readout circuitry regions. Nie et al. (US 2017/0180666) is a publication commonly-owned with the instant application and is cited for the purposes of related search.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
4/2/2021